"JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. i Investigating Agency FBI
City _Cambridge, Needham Related Case Information:
County _Middlesex, Norfolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

 

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name _Jie "Jack" Zhao Juvenile: [ Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name Jack
Address (City & State) 12920 River Road, Potomac, MD
Birth date (Yr only): 1959 SSN (last4#):_3010 Sex M Race: Asian Am. Nationality: _
Defense Counsel if known: William Weinreb Address Quinn Emmanuel
Bar Number 111 Huntington Ave, Suite 520

 

 

Boston, MA 02199
U.S. Attorney Information:

 

 

 

AUSA  __Mackenzie A. Queenin Bar Number if applicable _688114
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [_]Yes No _ If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: Yes [_] No
(V | Warrant Requested [| Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[Already in Federal Custody as of in

[Already in State Custody at [_ |Serving Sentence [_ waiti ng Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: Complaint [ ] Information [| Indictment

Total # of Counts: [ ] Petty ———_ [| Misdemeanor —————— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

/
Date: 11/13/2020 Signature of AUSA: ‘A Uj.
er

=

 

 
JS 45 (5/97) (Revised U.S.D.C,. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Jie Zhao

 

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers

Set 1 180U.S.C. sec. 371 Conspiracy to Commit Federal Programs Bribery I

Set 2

 

Set 3

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11]

 

Set 12

 

Set 13

 

Set 14

 

 

Set 15

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
